Filed 7/7/22 Shumate v. American Honda Motor Co. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 RICHARD FINLEY SHUMATE,                                          B309480

           Plaintiff and Appellant,                               Los Angeles County
                                                                  Super. Ct. No. BC661850
           v.

 AMERICAN HONDA MOTOR
 CO., INC.,

           Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Mark H. Epstein, Judge. Affirmed.

      The Appellate Law Firm, Aaron Myers and Berangere
Allen-Blaine for Plaintiff and Appellant.

     Dykema Gossett, James S. Azadian, Derek S. Whitefield,
Cory L. Webster and Dmitriy Kopelevich for Defendant and
Respondent.
                     ____________________
       Richard Finley Shumate was involved in a multi-car
collision and brought a products liability case against the
distributor of his car, American Honda Motor Co., Inc. The case
culminated in summary judgment for Honda. We affirm because
Shumate failed to raise a triable issue of material fact on the key
issue of defect.
       The core facts are few. Shumate drove a Honda CR-V. In
June 2015, he was at a standstill on the 405 freeway, about 18
feet behind a Chevrolet Equinox. While stopped, a BMW Z3 hit
him from behind, pushing his car into the Equinox. Shumate
sued and settled with the BMW driver.
       In 2017, Shumate sued Honda and other companies
claiming his airbag was defective and should have deployed when
he struck the Equinox.
       Years passed, the parties tried and failed to settle the case,
and then Honda moved for summary judgment on the issues of
defect and causation.
       Honda supplied expert evidence about the airbag system.
The system was state of the art, and its benefits outweighed the
risks. By design, the airbags should not deploy in all collisions.
In low-speed collisions, the deployment force can cause more
injury than it prevents. Accordingly, the airbags were designed
to deploy only for frontal and side collisions of a certain severity.
Crash severity can be viewed in terms of the change in speed a
collision produces. According to Honda’s accident reconstruction
expert Samuel White, Shumate’s collision with the Equinox fell
below the severity threshold, so the airbag performed properly by
not deploying.
       Shumate represented himself in opposing Honda’s motion.
He did not dispute many key facts about airbags and their




                                  2
design. For other key facts, Shumate simply responded that he
“is not an airbag expert” and identified no evidence to dispute
them.
       To counter Honda’s nonmedical experts, Shumate offered
short declarations of two experts, one of whom performs accident
reconstructions but who apparently did not perform one in this
case. These experts do not say the Honda airbag was defective or
should have deployed. Nor do they call into question the safety
and design of the airbag system. Instead, they chiefly tackle
another issue—whether the BMW braked before striking
Shumate’s car—apparently to try to undermine White’s estimates
and findings.
       Shumate’s summary judgment opposition highlighted the
expert dispute over braking and implied the severity of the
“initial hit” by the BMW was greater than White estimated. As
the trial court summarized: “If the BMW did not brake, it is
possible it hit plaintiff’s car at a higher speed, causing his car to
hit the Equinox harder than [Honda] contends it did.” If some of
Honda’s science was “off,” the argument went, White’s opinions
must fall with his faulty assumption about braking.
       The trial court acknowledged there was a valid dispute over
the braking issue but found it was not material. The court
granted the summary judgment motion, concluding Honda had
established there was no triable issue of material fact as to
whether the airbag system’s design or Shumate’s airbag was
defective.
       We independently review the summary judgment decision
and apply the familiar standard. (See Bacoka v. Best Buy Stores,
L.P. (2021) 71 Cal.App.5th 126, 132.)




                                 3
       Our independent review shows the trial court was correct.
Shumate’s evidence did not create a material dispute regarding
the existence of a defect. (See Demara v. The Raymond Corp.
(2017) 13 Cal.App.5th 545, 553 & 556–557 [defect is an essential
element of a products liability claim].)
       It is true White noted the damage to the BMW “indicates it
was braking before impact with the CR-V.” But White made this
observation in the first part of his declaration when providing
background on the accident and the resulting damage. He did
not mention the BMW braking again.
       Six paragraphs later, White began describing how he
determined the severity of Shumate’s crash into the Equinox.
White explained he used photogrammetry to measure damage to
the cars; he determined their stiffness using crash test data; he
did a crush energy analysis to determine a range of speed
changes for the impacts; he determined the cars’ resting positions
on the freeway using Shumate’s postaccident cellphone video; and
finally he used an advanced computer simulation software tool
(PC-Crash) to determine the crash sequence and severity. White
could not examine the Honda because the car had been salvaged
and sent to Lebanon.
       White’s declaration shows assumptions about braking did
not figure into his method for determining crash severity.
Braking had nothing to do with his conclusions on this key issue.
And Shumate’s experts did not opine on the actual speed of any
car, any speed change, or the actual severity of either collision.
       In failing to meet head-on the critical issues at summary
judgment and focusing instead on braking, Shumate offered
nothing to contradict Honda’s evidence this collision fell below
the threshold for airbag deployment and the system design was




                                4
optimal. There is no basis for overturning the summary
judgment.
                        DISPOSITION
     We affirm the judgment and award costs to Honda.




                                           WILEY, J.

We concur:



             GRIMES, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5